Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to because of the following: 
Claim 9 recites the “linear seal is less than 3mm wide.” which the width is not labeled in the drawings and can be interpreted as the axial length of the linear seal, the perpendicular radial length of the linear seal, or the length along the surface of the linear seal.
The drawings filed on 11/21/2019 do not appear to be sufficiently dense and dark for adequate reproduction. See 37 CFR 1.84(l).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 28 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much more or less than 90 degrees would be considered “about” 90 degrees. For examination purposes, claim 28 will be interpreted as the mutual angle between said surfaces is 90 degrees. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 4, 6-7, 16-17, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beulco GMBH & Co. KG (EP 2278204B1 hereinafter “Beulco”). 
Claims 6-7 and 16-17, Beulco discloses a fitting (Fig. 5) for use with corrugated tubing (Fig. 5) having a series of peaks and valleys (Fig. 5), said fitting comprising, 
a nut (Fig. 5, 28) having a passage (Fig. 5) therethrough for receiving said tubing, 
at least one retainer (Fig. 5, 27) arranged in said nut, said retainer having a retainer sealing surface (Fig. 5, surface at 29 of 27 in the valley of the corrugated tubing) for placement in a valley of said corrugated tubing, and a body having a pointy annular body sealing edge (Fig. 5, [body at 29 opposite of 27 that abuts the corrugated tubing and is a sealing edge that points and protrudes axially]) arranged so that the apex of said body sealing edge is pressed against said retainer sealing surface when said nut and said body are forced towards each other (Fig. 5, [apex of indicated sealing edge is pressed against 27 through the corrugated tubing]);
wherein said retainer sealing surface is positioned opposite said pointy angular body sealing edge (Fig. 5, surface at 29 of 27 is opposite of the indicated sealing edge), said retainer sealing surface and said pointy annular body sealing edge configured to compress corrugated tubing (Fig. 5) therebetween;
wherein said pointy annular body sealing edge is arranged to form a substantially linear seal at an end of said corrugated tubing (See image below, which is a close up view shown in Fig. 6 that shows the pointy annular sealing edge has a linear portion that forms a linear seal with the corrugated pipe);

    PNG
    media_image1.png
    385
    568
    media_image1.png
    Greyscale

wherein said retainer is substantially symmetrical around a plane (Fig. 5, [plane through the middle of 27 perpendicular to the longitudinal axis and 27 is substantially symmetrical through that plane]) through the middle of said retainer, said plane being perpendicular to a longitudinal centre axis of said fitting;
wherein said pointy annular body sealing edge is formed along the edge of two abutting body surfaces (See image below, sealing edge is formed between the first abutting body surface and second abutting body surface, therefore the sealing edge is formed along the edge of the first and second abutting body surfaces),
one of said two abutting body surfaces is substantially perpendicular to a longitudinal centre axis of the fitting (See image below, the indicated second abutting body surface is perpendicular to the longitudinal axis), 
wherein a mutual angle between said surfaces is between 10 degrees and 170 degrees (See image below, the angle between the first and second abutting body surfaces is 90 degrees since the first abutting body surface faces perpendicular to the longitudinal axis and the second abutting body surface faces axially and along the longitudinal axis); and

    PNG
    media_image2.png
    325
    567
    media_image2.png
    Greyscale

wherein said body sealing edge is arranged to press into a side of a corrugation of said corrugated tubing (Fig. 5 shows the indicated sealing edge pressing into a side of the corrugation of the corrugated tubing).
Claim 4, Beulco discloses the fitting according to claim 7, wherein one of the body surfaces is substantially perpendicular to a longitudinal centre axis of the fitting (See image for claim 7 above, the indicated first abutting body surface is substantially perpendicular to the longitudinal axis).
Claim 26, Beulco discloses the fitting according to claim 7, wherein a second of said two abutting body surfaces is substantially parallel to a longitudinal centre axis of the fitting (See image attached to claim 7, the indicated first abutting body surface is parallel to the longitudinal axis).
Claim 27, Beulco discloses the fitting according to claim 7, wherein each of the two abutting body surfaces is planar in cross-section of the fitting (See image attached to claim 7, both body surfaces define a plane in cross-section of the fitting and can be reasonably interpreted as planar).
Claim 28, Beulco discloses the fitting according to claim 7, wherein the mutual angle between said surface is 90˚ (See image attached to claim 7, the angle between the first and second abutting body surfaces is 90 degrees since the first abutting body surface faces perpendicular to the longitudinal axis and the second abutting body surface faces axially and along the longitudinal axis).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 18-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beulco (EP 2278204B1) in view of Duquette et al. (US 2008/0012300 A1 hereinafter “Duquette”).
In regard to claims 9 and 25, Beulco discloses a fitting (Fig. 5) for use with corrugated tubing (Fig. 5) having a series of peaks and valleys (Fig. 5), said fitting comprising, 
a nut (Fig. 5, 28) having a passage (Fig. 5) therethrough for receiving said tubing, 
at least one retainer (Fig. 5, 27) arranged in said nut, said retainer having a retainer sealing surface (Fig. 5, surface at 29 of 27 in the valley of the corrugated tubing) for placement in a valley of said corrugated tubing, and a body having a pointy annular body sealing edge (Fig. 5, [body at 29 opposite of 27 that abuts the corrugated tubing and is a sealing edge that points and protrudes axially]) arranged so that the apex of said body sealing edge is pressed against said retainer sealing surface when said nut and said body are forced towards each other (Fig. 5, [apex of indicated sealing edge is pressed against 27 through the corrugated tubing]);
wherein said retainer sealing surface is concave and curved over the entire linear seal (See image below, the prior art Beulco is curved and concave over the entire line seal similar to the applicant’s invention such that the concave portion of the retainer conforms to the curved shape of the corrugated portion that abuts the linear seal);

    PNG
    media_image3.png
    396
    719
    media_image3.png
    Greyscale

wherein said retainer sealing surface is positioned opposite said pointy angular body sealing edge (Fig. 5, surface at 29 of 27 is opposite of the indicated sealing edge), said retainer sealing surface and said pointy annular body sealing edge configured to compress corrugated tubing (Fig. 5) therebetween;
wherein said pointy annular body sealing edge is arranged to form a substantially linear seal at an end of said corrugated tubing (See image for claim 7 above, which is a close up view shown in Fig. 6 that shows the pointy annular sealing edge has a linear portion that forms a linear seal with the corrugated pipe);
wherein said retainer is substantially symmetrical around a plane (Fig. 5, [plane through the middle of 27 perpendicular to the longitudinal axis and 27 is substantially symmetrical through that plane]) through the middle of said retainer, said plane being perpendicular to a longitudinal centre axis of said fitting;
wherein said pointy annular body sealing edge is arranged to form a substantially linear seal at an end of said corrugated tubing (See image attached to the rejection to claim 7 by Beulco under the 102 section);
wherein said pointy annular body sealing edge is formed along the edge of a two abutting body surfaces (See image attached to claim 7 for Beulco, the indicated linear portion is at least one surface that abuts and is adjacent to two curved surfaces that form the indicated annular body sealing edge);
a first of said two abutting body surfaces is substantially perpendicular to a longitudinal centre axis of the fitting (See image attached to claim 7, the indicated second abutting body surface is perpendicular to the longitudinal axis);
wherein said pointy annular body sealing edge is formed along the edge of two abutting body surfaces (See image for claim 7, sealing edge is formed between the first abutting body surface and second abutting body surface, therefore the sealing edge is formed along the edge of the first and second abutting body surfaces), wherein a mutual angle between said surfaces is between 10 degrees and 170 degrees (See image for claim 7, the angle between the first and second abutting body surfaces is 90 degrees since the first abutting body surface faces perpendicular to the longitudinal axis and the second abutting body surface faces axially and along the longitudinal axis).
Beulco does not expressly disclose the linear seal is less than 3 mm wide.
In the related field of fittings for corrugated tubing, Duquette teaches a fitting (Fig. 1, 10) with an inclined sealing surface (Fig. 1, inclined sealing surface at 65) that contacts the end portion of a corrugated tube (Fig. 1, at 65) and provides an example of the dimension of the inclined sealing surface to be 0.069 inches (Fig. 5, in [0037] discloses “d” which can be interpreted as the width to be 0.069 inches which is 1.7526 mm).
It would have been obvious to one having ordinary skill in the art to have modified the width of the linear sealing surface of Beulco to be around 1.7526 mm in order to have the advantage of a dimension that promotes the seal between the linear surface and corrugated tube as taught by Duquette in [0036-0037].
In regard to claims 3 and 18-19, Beulco discloses the fitting according to claim 7, wherein the fitting includes a tangent angle between the body surfaces and a tangent through the retainer sealing surface at the body sealing edge (See images for claim 7 above, at the linear portion and sealing edge is inclined and defines a tangent similar to the applicant’s invention) but does not expressly disclose the tangent angle is between 10˚ and 80˚, 20˚ and 70˚, or 30˚ and 60˚. 
In the related field of fittings for corrugated tubing, Duquette teaches a fitting (Fig. 1, 10) with an inclined sealing surface having a tangent angle of 35˚ (See image below, see Fig. 5 for reference and in [0037] discloses alpha to be 55 degrees, therefore the tangent angle as defined below would be equal to 35 degrees and it is noted that this interpretation of a tangent angle is similar to the applicant’s invention shown in Fig. 8 at “TA” rather than interpreting alpha to be the tangent angle)

    PNG
    media_image4.png
    399
    411
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have modified the angle of the linear sealing surface of Beulco to be around 35 degrees in order to have the advantage of a dimension that promotes the seal between the linear surface and corrugated tube as taught by Duquette in [0036-0037].

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that an express illustration of the feature “3 mm wide” of claim 9 is not necessary to one of ordinary skill in the art, however, the width is not labeled in the drawings and can be interpreted as the axial length of the linear seal, the perpendicular radial length of the linear seal, or the length along the surface of the linear seal which each results in a different sealing surface area of contact. Further, the specification discloses only one of the lengths as 3 mm wide. Therefore, the applicant’s arguments that one of ordinary skill in the art would understand from the drawings which length refers to the recitation of “3 mm wide” is not persuasive. 
In response to applicant’s argument that claim 3 has been amended to overcome the rejection, however, Beulco in view of Duquette still meets the limitations of claim 3. 
In response to applicant’s arguments that the abutting surfaces of Beulco are not “abutting” as used in the applicant’s specification and as used in general, abutting means that two surfaces are in contact with each other or touch each other, however, the Examiner respectfully disagrees because the specification does not support that the two abutting body surfaces 12 contact each other. The body surfaces 12 are connected by an apex 11 which connects the body surfaces 12. The term “abutting” was reasonably interpreted as surfaces that are contacting or capable of contacting other surfaces but not each other because the specification clearly describes a rounded apex 11 between the body surfaces 12. Further, three-dimensional objects have rounded corners when a linear surface transitions to another linear surface. Accordingly, the specification does not support the applicant’s interpretation of “abutting” regarding the two abutting body surfaces 12. 
In response to applicant’s argument that Beulco makes no reference to a linear seal, however, Beulco clearly shows a linear surface as shown in the attached image above for claim 7 that forms a seal. If the limitation “a linear seal” requires more than a linear sealing surface, then it must be claimed and supported by the specification.
In response to applicant’s argument that Beulco in view of Duquette does not disclose the features of claim 25, however, the Examiner respectfully disagrees because Beulco in view of Duquette does disclose the features of claim 25 as indicated in the rejection above. The applicant also refers to notes regarding claim 1, however, claim 1 has been cancelled. Therefore, the applicant’s arguments are unpersuasive and unclear regarding claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679